    Case 2:18-cv-14136-CCC-JBC Document 13 Filed 05/07/19 Page 1 of 2 PageID: 52


                                 UNITED STATES DISTRICT COURT
                                           DISTRICT OF NEW JERSEY
                                                 (973) 776-7700
             CHAMBERS OF                                                                     U.S. COURTHOUSE
      JAMES B. CLARK, III                                                                50 WALNUT ST. ROOM 2060
 UNITED STATES MAGISTRATE JUDGE                                                              NEWARK, NJ 07102




                                                 May 7, 2019


                                                LETTER ORDER


       Re:      FARRINGTON v. ORANGE POP MEDIA LLC
                Civil Action No. 18-14136 (CCC)


       Dear Counsel:

       As discussed during the conference held in the above-captioned matter earlier today, the Court

directs the following:

             1. The Court will conduct a telephone conference with the parties on June 5, 2019 at 12:00

                P.M. Counsel for Plaintiff shall initiate the call. Prior to the call, the parties shall meet and

                confer and arrange to exchange all information that may be of assistance in discussing

                settlement. Formal discovery in this matter is stayed pending further Order of the Court.

                The call will be to discuss whether a settlement conference should be conducted.

             2. The Court will conduct a settlement conference with the parties on June 25, 2019 at 10:00

                A.M. All counsel and clients with full settlement authority shall be present, in person at

                the conference. By no later than June 21, 2019, the parties are to submit separate

                confidential ex parte settlement position papers not to exceed five (5) pages. Such letters

                are not to be filed, but are to be sent directly to Chambers via email

                (JBC_Orders@njd.uscourts.gov).

                                                       1
Case 2:18-cv-14136-CCC-JBC Document 13 Filed 05/07/19 Page 2 of 2 PageID: 53



  IT IS SO ORDERED.


                                            s/ James B. Clark, III
                                          JAMES B. CLARK, III
                                          United States Magistrate Judge




                                      2
